CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Investment Managers Series Trust and to the use of our report dated December 30, 2011 on the financial statements and financial highlights of Ramius Dynamic Replication Fund, a series of shares of Investment Managers Series Trust.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 28, 2012
